PROSPECTUS T. Rowe Price TREBX RPIIX Institutional Emerging Markets Bond Fund Institutional International Bond Fund May 1, 2011 Two international bond funds seeking high income and capital appreciation through investments in foreign fixed income securities. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Institutional Emerging Markets Bond Fund 1 Institutional International Bond Fund 6 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 12 Useful Information on Distributions and Taxes 16 Transaction Procedures and Special Requirements 21 3 More About the Funds Organization and Management 24 More Information About the Funds and Their InvestmentRisks 26 Investment Policies and Practices 31 Disclosure of Fund Portfolio Information 43 Financial Highlights 44 4 Investing with T. Rowe Price Account Requirements and Transaction Information 47 Opening a New Account 47 Purchasing Additional Shares 49 Exchanging and Redeeming Shares 49 Rights Reserved by the Funds 51 Information About Your Services 51 SUMMARY T. Rowe Price Institutional Emerging Markets Bond Fund Investment Objective The fund seeks to provide high income and capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.70% Other expenses 0.00% Total annual fund operating expenses 0.70% Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
